

117 HRES 290 IH: Expressing the sense of the House of Representatives that blood donation policies in the United States should be equitable and based on science.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 290IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Schiff (for himself, Mrs. Carolyn B. Maloney of New York, Ms. Lee of California, Mr. Quigley, Mr. Raskin, Ms. Clark of Massachusetts, Ms. Ocasio-Cortez, Mr. Pappas, and Mr. Torres of New York) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that blood donation policies in the United States should be equitable and based on science.Whereas, in 1983, the Food and Drug Administration (FDA), an agency of the Department of Health and Human Services (HHS), prohibited the donation of blood by any man who has had sex with another man (MSM) at any time since 1977;Whereas, in December 2015, based on recommendations from the HHS Advisory Committee on Blood and Tissue Safety and Availability, the FDA promulgated revised regulations to allow an MSM to donate blood only if he has not been sexually active for the past 12 months;Whereas, on April 2, 2020, the FDA issued guidance for immediate implementation to address the urgent and immediate need for blood and blood components;Whereas the FDA has changed the recommended deferral period for MSM donors from 12 months to 3 months;Whereas a 3-month deferral policy for gay and bisexual men to donate blood remains overly stringent given the scientific evidence, advanced testing methods, and the safety and quality control measures in place within the different FDA-qualified blood donating centers;Whereas despite the modifications made in 2020, a double standard remains, as the revised policy continues to treat gay and bisexual men differently from others;Whereas gay and bisexual men of color experience intersecting, compounded discrimination in health care settings across the United States;Whereas the Williams Institute of the University of California at Los Angeles School of Law estimates that, based on the population of eligible and likely donors among the MSM community, lifting the Federal lifetime deferral policy on blood donation by an MSM could result in as many as 4,200,000 newly eligible male donors, of which 360,600 would likely donate and generate 615,300 additional pints of blood;Whereas the increased uptake of pre-exposure prophylaxis (PrEP), which reduces the likelihood that an HIV-negative individual will acquire HIV, has allowed many more gay and bisexual men to be aware of their HIV-negative status and take steps to effectively eliminate their personal risk of HIV transmission;Whereas the COVID–19 pandemic has resulted in the cancellation of thousands of blood drives across the United States, reduced the rate of blood donations, and posed long-term threats to the Nation’s blood supply;Whereas the American Medical Association has stated that the ethical ideal for public policy in this area should be to transition away from policy that defers categories of persons based on attributing to all members risks associated with a population and toward policy that defers individual donors on grounds of evidence-based risk assessment; andWhereas the FDA is in the process of again reevaluating and considering updating its blood donor deferral policies as new scientific information becomes available, including the feasibility of moving from the existing identity-based deferrals related to group risk behaviors to alternate deferral options, such as the use of individual risk assessments: Now, therefore, be itThat it is the sense of the House of Representatives that policies governing blood and blood product donation in the United States should—(1)be grounded in science;(2)minimize deferral periods;(3)be based on individual risk factors;(4)not unfairly single out any group of individuals; and(5)allow donations by all those who can safely do so.